Citation Nr: 0112195	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-32 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating action of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the rating for the veteran's 
service-connected anxiety neurosis to 50 percent, effective 
from August 27, 1996.

In a September 1997 statement, the veteran claimed that he 
was suffering from gastrointestinal and heart conditions as a 
result of his service-connected anxiety disorder.  He 
reiterated those claims in testimony at a personal hearing 
before the undersigned Member of the Board sitting at the RO 
in January 2001.  To date, the RO has not taken any action of 
the claims of secondary service connection.  The Board refers 
those claims to the RO for appropriate action.  


REMAND

The veteran contends that his service-connected anxiety 
neurosis is more severe than the current rating indicates.  
Initially, the Board notes that the criteria for evaluating 
mental disorders were revised during the pendency of this 
appeal, effective November 7, 1996, codified at 38 C.F.R. § 
4.130 (2000).  On and after that date, all examinations and 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV).  (See 38 C.F.R. § 4.125 
(2000)).  Furthermore, adjudication of the claim for increase 
must now include consideration of both the old and new 
criteria and those criteria which are most favorable to the 
veteran's claim must be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The RO's attention is directed to 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000) regarding 
retroactive applicability of revised rating schedule 
criteria.  

In addition to the concerns raised by the change in rating 
criteria, it appears that complete medical records have not 
been obtained in this case.  The veteran testified at the 
January 2001 personal hearing that he had been receiving 
ongoing psychiatric treatment from Dr. Sparr, a physician at 
the VA Medical Center (VAMC) in Portland.  The record 
includes notations made in connection with a May 1998 attempt 
by the RO to obtain records; however, copies of those records 
have not been associated with the claims folder and there is 
no indication that those records are unavailable.  Records of 
any current treatment of the disability for which the veteran 
is seeking increased compensation may be highly probative 
with respect to his appeal.  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  See also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Thus, VA must attempt to obtain any 
current treatment records before any final action may be 
taken by the Board.

Finally, the Board notes that the recent enactment of the 
Veterans Claims Assistance Act of 2000 significantly adds to 
and amends the statutory law concerning VA's duties when 
processing claims for VA benefits.  In light of the change in 
the law, on remand, the RO should ensure that the notice and 
duty to assist provisions contained in the new law have been 
complied with.   

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development: 

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
anxiety neurosis since August 1996.  
After securing any necessary releases, 
the RO should attempt to obtain copies of 
all records from the identified sources 
which are not currently of record.  This 
should include attempting to obtain 
records from Dr. Sparr and the VAMC 
Portland since 1996.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his anxiety 
neurosis.  Complete psychological tests 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  
Based on the examination and study of the 
case, the examiner should provide 
detailed descriptions of all current 
symptomatology of the veteran's anxiety 
neurosis, and include a discussion of his 
social and industrial 
inadaptability/occupational and social 
impairment.  Thereafter, the examiner 
should enter a complete multiaxial 
evaluation, and assign a Global 
Assessment of Functioning (GAF) score 
together with an explanation of what the 
score represents.  The examiner must 
reconcile any GAF score assigned  with 
all other scores entered since 1996, to 
include particularly the score assigned 
in November 1998.  A complete rationale 
for all opinions expressed must be 
provided.  The examination report should 
be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase, 
with consideration of both the old and 
new rating criteria.  See VAOPGCPREC 3-
00.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




